IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MIKEY R. LAWRENCE,

               Appellant,

 v.                                                     Case No. 5D16-115

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed April 8, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Greg A. Tynan, Judge.

Mikey R. Lawrence, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       Appellant, Mikey R. Lawrence, appeals the summary denial of his motion for

 postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, which

 raised several grounds for relief. We affirm the order under review except as to grounds

 two and eight. We reverse that part of the order summarily denying grounds two and
eight and remand to allow the trial court to attach portions of the record conclusively

refuting those grounds or to hold an evidentiary hearing.

      AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA, EVANDER and BERGER, JJ., concur.




                                            2